Case 3:18-cv-02164-GCS Document 61 Filed 08/28/20 Page 1 of 3 Page ID #280




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF ILLINOIS

 LEONARD HADLEY,                             )
                                             )
                  Plaintiff,                 )
                                             )
 vs.                                         )         Cause No. 3:18-cv-02164-GCS
                                             )
 DENNIS LARSON,                              )
 DEBORAH HALE, and                           )
 MELODY MURRY,                               )
                                             )
                  Defendants.                )

                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

       By motion dated August 14, 2020, Plaintiff Leonard Hadley asks the Court to enter

default judgment against Defendants Larson, Hale, and Murry due to their failure to

answer his complaint in a timely manner. (Doc. 53). He followed his motion to deny with

an objection to Defendants’ motion to set aside default (Doc. 59) and an amended motion

for default judgment (Doc. 60).

       In setting aside the Clerk’s entry of default in this action, the Court found that

Defendants sufficiently demonstrated (1) good cause for their default, (2) quick action to

correct it, and (3) a meritorious defense to the complaint. See Cracco v. Vitran Exp., Inc.,

559 F.3d 625, 630-631 (7th Cir. 2009). To the extent that Plaintiff’s motion to deny (Doc.

53) is intended as a response to Defendants’ motion to set aside, nothing in Plaintiff’s

filing undermines the Court’s reasoning that setting aside the default was appropriate. In

his objection (Doc. 59), Hadley suggests that Defendants were over 18 months late in




                                         Page 1 of 3
Case 3:18-cv-02164-GCS Document 61 Filed 08/28/20 Page 2 of 3 Page ID #281




responding to his complaint, but the record does not support his claim. Defendants’

answers were due in December 2019, but the Clerk did not enter default until July 22,

2020. Defendants moved to set aside the default within one week of its entry, which is

sufficient to demonstrate the requisite quick action to correct their failure to respond to

Plaintiff’s complaint.

       Hadley also argues that Defendants fail to establish their mistake or inadvertence

because they fail to attach affidavits, instead arguing that they made a mistake through

counsel. There is nothing improper about counsel representing to the Court that

Defendants did not willfully ignore their duty to respond and that their failure to appear

and defend this action was unintentional. Defendants do not need a good excuse, a

mistake or inadvertence is sufficient, so long as setting aside a default will not create a

windfall for them. See JMB Mfg., Inc., 799 F.3d 780, 791-792 (7th Cir. 2015). As such,

Hadley’s argument that Defendants lacked good faith in their attempt to set aside the

entry of default is not well taken.

       To the extent that Hadley intends either of his filings to be treated as seeking

reconsideration of the Court’s ruling, Hadley fails to demonstrate that there has been a

manifest error of law or of fact that requires reversing the decision to set aside the default.

See Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269 (7th Cir.

1996)(noting that motions to reconsider interlocutory orders “serve a limited function: to

correct manifest errors of law or fact or to present newly discovered evidence.” (internal

quotations and citations omitted).




                                          Page 2 of 3
Case 3:18-cv-02164-GCS Document 61 Filed 08/28/20 Page 3 of 3 Page ID #282




      In the absence of a Clerk’s entry of default, Hadley’s motion for default judgment

and final judgment (Doc. 60) is DENIED as premature. His motion to deny (Doc. 53) is

DENIED, and his objection to Defendants’ motion to set aside default (Doc. 59) is

OVERRULED.
                                                                     Digitally signed
      IT IS SO ORDERED.                                              by Judge Sison 2
                                                                     Date: 2020.08.28
      Dated: August 28, 2020.                                        10:57:05 -05'00'
                                                     ______________________________
                                                     GILBERT C. SISON
                                                     United States Magistrate Judge




                                       Page 3 of 3
